
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 63 
        [EPA-R09-OAR-2007-0322; FRL-8309-8] 
        Delegation of National Emission Standards for Hazardous Air Pollutants for Source Categories; State of Arizona, Arizona Department of Environmental Quality; State of Nevada, Nevada Division of Environmental Protection 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          Pursuant to section 112(l) of the 1990 Clean Air Act, EPA granted delegation of specific national emission standards for hazardous air pollutants (NESHAP) to the Arizona Department of Environmental Quality on March 16, 2007, and to the Nevada Division of Environmental Protection on January 12, 2007. EPA is proposing to revise the Code of Federal Regulations to reflect the current delegation status of NESHAP in Arizona and Nevada. 
        
        
          DATES:
          Any comments on this proposal must arrive by June 7, 2007. 
        
        
          ADDRESSES:
          Submit comments, identified by docket number EPA-R09-OAR-2007-0322, by one of the following methods: 
          1. Federal eRulemaking Portal: http://www.regulations.gov. Follow the on-line instructions. 
          2. E-mail: steckel.andrew@epa.gov. 
          3. Mail or deliver: Andrew Steckel (Air-4), U.S. Environmental Protection Agency Region IX, 75 Hawthorne Street, San Francisco, CA 94105-3901. 
          
            Instructions: All comments will be included in the public docket without change and may be made available online at www.regulations.gov, including any personal information provided, unless the comment includes Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Information that you consider CBI or otherwise protected should be clearly identified as such and should not be submitted through www.regulations.gov or e-mail. www.regulations.gov is an “anonymous access” system, and EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send e-mail directly to EPA, your e-mail address will be automatically captured and included as part of the public comment. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment. 
          
            Docket: The index to the docket for this action is available electronically at www.regulations.gov and in hard copy at EPA Region IX, 75 Hawthorne Street, San Francisco, California. While all documents in the docket are listed in the index, some information may be publicly available only at the hard copy location (e.g., copyrighted material), and some may not be publicly available in either location (e.g., CBI). To inspect the hard copy materials, please schedule an appointment during normal business hours with the contact listed in the FOR FURTHER INFORMATION CONTACT section. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Mae Wang, EPA Region IX, (415) 947-4124, wang.mae@epa.gov. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This document concerns the delegation of unchanged NESHAP to the Arizona Department of Environmental Quality and the Nevada Division of Environmental Protection. In the Rules and Regulations section of this Federal Register, EPA is amending regulations to reflect the current delegation status of NESHAP in Arizona and Nevada. EPA is taking direct final action without prior proposal because the Agency believes these actions are not controversial. If we receive adverse comments, however, we will publish a timely withdrawal of the direct final rule and address the comments in subsequent action based on this proposed rule. Please note that if we receive adverse comment on an amendment, paragraph, or section of this rule and if that provision may be severed from the remainder of the rule, we may adopt as final those provisions of the rule that are not the subject of an adverse comment. 
        We do not plan to open a second comment period, so anyone interested in commenting should do so at this time. If we do not receive adverse comments, no further activity is planned. For further information, please see the direct final action. 
        
          Authority:
          This action is issued under the authority of Section 112 of the Clean Air Act, as amended, 42 U.S.C. 7412. 
        
        
          Date Signed: April 19, 2007. 
          Deborah Jordan, 
          Director, Air Division, Region IX. 
        
      
      [FR Doc. E7-8681 Filed 5-7-07; 8:45 am] 
      BILLING CODE 6560-50-P 
    
  